HUTCHESON, Circuit Judge
(concurring specially).
I concur in the judgment of reversal. I agree with the majority that “Services which cannot be contracted for expressly because contrary to public policy, cannot be recovered for on an implied contract or quantum meruit”, and that if the contract was invalid as contrary to Florida public policy, no recovery could be had, and the judgment ought for that reason to have been for defendant.
It is my view, however, that the contract was valid because unlike the contracts in the cases the majority cites, this contract contemplates no diminution of the sinking fund but payment only out of profits made from purchase of bonds at less than face. Cf. State v. City of Fort Myers, 145 Fla. 135, 198 So. 814. But this view does not help plaintiffs for I think it perfectly clear that the contract provided not for the payment of any absolute sums but only for payment out of funds accruing to the county from bond purchases.2 It being established not that the county earned and did not pay these amounts but that it had paid every dollar that it earned, the original contract furnished no basis for a recovery. Nor is the position of plaintiffs bettered by Par. 6 3 of the supplement agreement. Reciting that the refunding agent had fully and satisfactorily performed all services required of it pertaining to the refunding, it affirmatively established that there was no consideration for adding to the obligations of the county under the original contract, and if Par. 6 purported, to do so, it was without effect, to add to those obligations.

 Section 12 of the contract provided for payment of 2% of the par value of all bonds exchanged thereunder and that this payment shall be made at the rate of not exceeding 1/3 of the earned amount each year beginning the first year after the first exchange of bonds under this program, and shall be made from funds accruing to the county through the purchase of these refunding bonds at a price less than the par value.


 Par. 6. “That in the event the refunding agent does not receive its remuneration as specified in original contract of Aug. 20, 1934, within three years from Aug. 20, 1934, then this agreement shall automatically continue in force until said obligation is satisfied in full or adequate provision made therefor.”